Exhibit 10.6
 
PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of February 24,
2011, is made by Digital Angel Corporation and Pledgor’s wholly-owned subsidiary
Destron Fearing Corporation (collectively referred to herein as the “Pledgor”),
both with an address at 490 Villaume Avenue, South Saint Paul, MN 55075, in
favor of the holders of the Pledgor’s 16% Senior Secured Convertible Debentures
due July 1, 2012, in the original aggregate principal amount of $2,000,000
(collectively, the “Debentures”) signatory hereto, their endorsees, transferees
and assigns (collectively, the “Pledgees).
 
WHEREAS, Pledgees have agreed to loan to the Pledgor the amount of $2,000,000 to
be evidenced by the Debentures to be delivered upon execution hereof; and
 
WHEREAS, a condition precedent to the loan is that Pledgor shall have executed
and delivered to the Pledgees a pledge agreement providing for the pledge to the
Pledgees of, and the grant to the Pledgees of a security interest in, 3,646,166
shares of Signature Industries Limited, a limited company formed under the laws
of England and Wales (“Signature”) that are wholly owned by Pledgor and
Pledgor’s wholly-owned subsidiary Destron Fearing Corporation (such pledged
shares of common stock of Signature, the “Pledged Shares”), as set forth on
Schedule A annexed hereto.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein
contained and in order to induce the Pledgees to make the loan described above,
the Pledgor hereby agrees with the Pledgees as follows:
 
SECTION 1.  Definitions.  All terms used in this Agreement which are defined in
the Debenture, Article 8 or Article 9 of the Uniform Commercial Code (the “UCC”)
currently in effect in the State of New York and which are not otherwise defined
herein shall have the same meanings herein as set forth therein, provided that
terms used herein which are defined in the UCC as in effect in the State of New
York on the date hereof shall continue to have the same meaning notwithstanding
any replacement or amendment of such statute.
 
SECTION 2.  Pledge and Grant of Security Interest.  As collateral security for
all of the Obligations (as defined in Section 3 hereof), the Pledgor hereby
pledges and assigns to the Pledgees, and grants to the Pledgees a continuing
security interest in, the Pledgor’s right, title and interest in and to the
Pledged Shares, the certificates representing such Pledged Shares, all options
and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and other
property (including, without limitation, any stock dividend and any distribution
in connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares (collectively, the “Pledged Collateral”).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.  Security for Obligations.  The security interest created hereby in
the Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (collectively,
the “Obligations”), all of the liabilities and obligations (primary, secondary,
direct, contingent, sole, joint or several) due or to become due, or that are
now or may be hereafter contracted or acquired, or owing to, of Pledgor to the
Pledgees, including, without limitation, all obligations under this Agreement,
the Debentures and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Pledgees as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.  Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Debentures and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Pledgor from time to time under or in
connection with this Agreement, the Debentures, and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Pledgor.
 
SECTION 4.  Delivery of the Pledged Collateral.
 
(a)           Pledgees shall hold the Pledged Shares, together with undated
stock powers executed in blank, signature guaranteed suitable for transfer, for
their benefit and Pledgor further agrees to execute such other documents and to
take such other actions as the Pledgees reasonably deem necessary or desirable
to create and perfect the security interests intended to be created hereunder,
to effect the foregoing and to permit the Pledgees to exercise any of their
rights and remedies hereunder.
 
(b)           If Pledgor shall receive, by virtue of its being or having been an
owner of any Pledged Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Pledged Collateral,
or otherwise, (iii) dividends or interest payable in cash or in securities or
other property, (iv) dividends, interest and other distributions paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of or in exchange for, any
Pledged Collateral, (v) dividends or other distributions in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, or (vi) cash paid, payable or
otherwise distributed in redemption of, or in exchange for, any Pledged
Collateral, such stock certificate, promissory note, instrument, option, right,
property, payment or distribution constituting Pledged Collateral shall be, and
shall forthwith be delivered to the Pledgees to hold as, Pledged Collateral and
shall be received in trust for the benefit of the Pledgees, shall be segregated
from Pledgor’s other property and shall be delivered forthwith to the Pledgees
in the exact form received, with any necessary endorsement and/or appropriate
stock powers duly executed in blank, to be held by the Pledgees as Pledged
Collateral and as further collateral security for the Obligations.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 5.  Representations and Warranties.  The Pledgor represents and warrants
as follows:
 
(a)           The execution, delivery and performance by the Pledgor of this
Agreement and the exercise by the Pledgees of any of its rights and remedies in
accordance with the terms of this Agreement and applicable securities law will
not contravene any law or any contractual restriction binding on or affecting
the Pledgor or any of its properties and do not and will not result in or
require the creation of any lien upon or with respect to any of its properties
other than pursuant to this Agreement.
 
(b)           The Pledgor is and will be at all times the beneficial owner of
the Pledged Collateral free and clear of any lien or option except for the
security interest created by this Agreement.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or other regulatory body is required
for the grant by the Pledgor, or the perfection of the security interest
purported to be created hereby in the Pledged Collateral or the exercise by the
Pledgees of any of their rights and remedies hereunder, except as may be
required in connection with any sale of any Pledged Collateral by laws affecting
the offering and sale of securities generally, including the foreclosure
procedures sanctioned under the interpretations of the securities laws.
 
(d)           This Agreement creates a valid security interest in favor of the
Pledgee in the Pledged Collateral as security for the Obligations.  Such
security interest is, or in the case of Pledged Collateral in which the Pledgor
obtains rights after the date hereof, will be, a perfected, first priority
security interest.  All action necessary to perfect and protect such security
interest has been duly taken, except for the Pledgees having possession of
security certificates constituting Pledged Collateral after the date hereof and
obtaining control of uncertificated securities and security entitlements
constituting Pledged Collateral after the date hereof.
 
SECTION 6.  Covenants as to the Pledged Collateral.  So long as any of the
Obligations shall remain outstanding, the Pledgor will, unless the Pledgees
shall otherwise consent in writing:
 
(a)           keep adequate records concerning the Pledged Collateral and permit
the Pledgees or any agents or representatives of the Pledgees at any reasonable
time and from time to time to examine and make copies of and abstracts from such
records;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           at its expense, promptly deliver to the Pledgees a copy of each
notice or other communication received by it in respect of the Pledged
Collateral;
 
(c)           at its expense, defend the Pledgees’ right, title and security
interest in and to the Pledged Collateral against the claims of any person or
entity;
 
(d)           at its expense, at any time and from time to time, promptly
execute and deliver all further instruments and documents and take all further
action that may be necessary or desirable or that the Pledgees may reasonably
request in order to (i) perfect and protect the security interest purported to
be created hereby or (ii) enable the Pledgees to exercise and enforce their
rights and remedies hereunder in respect of the Pledged Collateral;
 
(e)           not sell, assign (by operation of law or otherwise), transfer,
exchange or otherwise dispose of any Pledged Collateral or any interest therein;
 
(f)           not create or suffer to exist any lien upon or with respect to any
Pledged Collateral except for the security interest created hereby;
 
(g)           not make or consent to any amendment or other modification or
waiver with respect to any Pledged Collateral or enter into any agreement or
permit to exist any restriction with respect to any Pledged Collateral other
than pursuant hereto; and
 
(h)           not take or fail to take any action which would in any manner
impair the value or enforceability of the Pledgees’ security interest in any
Pledged Collateral.
 
SECTION 7.  Voting Rights, Etc. in Respect of the Pledged Collateral.
 
(a)           So long as no Event of Default or event which, with the giving of
notice or lapse of time or both, would constitute an Event of Default, shall
have occurred and be continuing:
 
(i)           the Pledgor may exercise any and all voting and other consensual
rights pertaining to any Pledged Collateral for any purpose not inconsistent
with the terms of the Debenture; and
 
(ii)          Pledgees will execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as Pledgor may
reasonably request for the purpose of enabling Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to paragraph Section
7(a)(i) hereof.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default or an event which, with the giving of notice or the lapse of time or
both, would constitute an Event of Default:
 
(i)           all rights of the Pledgor to exercise the voting and other
consensual rights which they would otherwise be entitled to exercise pursuant to
Section 7(a)(i) hereof shall cease, and all such rights shall thereupon become
vested in the Pledgees which shall thereupon have the sole right to exercise
such voting and other consensual rights; and
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)          without limiting the generality of the foregoing, the Pledgees may
at their option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of such
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other adjustment of the Pledgor, or upon the exercise of any
right, privilege or option pertaining to any Pledged Collateral, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine.
 
SECTION 8.  Additional Provisions Concerning the Pledged Collateral.
 
(a)           The Pledgor hereby authorizes the Pledgees to file, without the
signature of the Pledgor where permitted by law, one or more financing or
continuation statements, and amendments thereto, relating to the Pledged
Collateral.
 
(b)           The Pledgor hereby irrevocably appoints Pledgee as the Pledgor’s
attorney-in-fact and proxy, with full authority, exercisable only during the
existence of an Event of Default, in the place and stead of the Pledgor and in
the name of the Pledgor or otherwise, from time to time in Pledgee’s discretion,
to take any action and to execute any instrument which Pledgee may deem
necessary or advisable to accomplish the purposes of this Agreement (subject to
the rights of the Pledgor under Section 7(a) hereof), including, without
limitation, to receive, endorse and collect all instruments made payable to the
Pledgor representing any dividend or other distribution in respect of any of
Pledgee’s Pledged Collateral and to give full discharge for the same.  This
power is coupled with an interest and is irrevocable until all of the
Obligations are satisfied in full.
 
(c)           If the Pledgor fails to perform any agreement or obligation
contained herein, Pledgee itself may perform, or cause performance of, such
agreement or obligation with respect to Pledged Collateral, and the expenses of
Pledgee incurred in connection therewith shall be payable by the Pledgor
pursuant to Section 10 hereof and shall be secured by the Pledged Collateral.
 
SECTION 9.  Remedies Upon Default.  If any Event of Default shall have occurred
and be continuing, in the event that the proceeds of any such sale, collection
or realization are insufficient to pay all amounts to which the Pledgee is
legally entitled, the Pledgor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Debenture for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees of any
attorneys employed by Pledgee to collect such deficiency.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 10.  Indemnity and Expenses.
 
(a)           The Pledgor agrees to indemnify and hold harmless Pledgee and all
of its stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) from and against any and
all third-party claims, damages, losses, liabilities, obligations, penalties,
costs and expenses (including, without limitation, reasonable attorneys’  fees
and disbursements) to the extent that they arise out of or otherwise result from
Pledgor’s breach of this Agreement (including, without limitation, enforcement
of this Agreement), except, to the extent any such indemnified person or entity,
claims, losses or liabilities result from such person or entity’s gross
negligence or willful misconduct and except to the extent that such claims,
losses or liabilities result from failure of such indemnified person or entities
to comply with the securities laws.
 
(b)           The Pledgor will pay to Pledgee upon demand the amount of any and
all costs and expenses, including the fees and disbursements of Pledgee's
counsel and of any experts and agents, which Pledgee may incur in connection
with (i) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any of Pledged Collateral, (ii) the
exercise or enforcement of any of the rights of Pledgee hereunder or (iii) the
failure by Pledgor to perform or observe any of the provisions hereof.
 
SECTION 11.  Notices.  Whenever notice is required to be given under this
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with the terms of the Debenture.


SECTION 12.  Security Interest Absolute.  To the extent permitted by law, all
rights of Pledgee and the Pledgor hereunder shall be absolute and unconditional
irrespective of: (i) any lack of validity or enforceability of any ancillary
agreement or any other agreement or instrument relating thereto, (ii) any change
in the time, manner or place of payment of, or in any other term in respect of,
all or any of the Obligations, or any other amendment or waiver of or consent to
any departure from any guaranty, for all or any of the Obligations, or (iii) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, the Pledgor in respect of the Obligations.  All authorizations and
agencies contained herein with respect to any of the Pledged Collateral are
irrevocable and powers coupled with an interest.
 
SECTION 13.  Miscellaneous.
 
(a)           No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by the Pledgor and Pledgee, and no waiver of
any provision of this Agreement, and no consent to any departure by the Pledgor
therefrom, shall be effective unless it is in writing and signed by Pledgee, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           No failure on the part of Pledgee to exercise, and no delay in
exercising, any right hereunder or under any ancillary agreement shall operate
as a waiver thereof nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The rights and remedies of the Pledgee provided herein and in the
ancillary agreements are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Pledgee under any
ancillary agreement against any party thereto are not conditional or contingent
on any attempt by Pledgee to exercise any of its rights under any other document
against such party or against any other person or entity.
 
(c)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
(d)           This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until the
satisfaction in full or release of the Obligations and (ii) be binding on the
Pledgor and its successors and assigns and shall inure, together with all rights
and remedies of the Pledgee hereunder, to the benefit of the Pledgee and its
successors, transferees and assigns, provided that no such transfer or
assignment shall be valid if it is in violation of applicable securities
laws.  Without limiting the generality of clause (ii) of the immediately
preceding sentence, subject to compliance with the applicable securities laws
and applicable provisions of the ancillary agreements, Pledgee may assign or
otherwise transfer all or any portion of the Debenture, and its rights under the
ancillary agreements, to any other person or entity, and such other person or
entity shall thereupon become vested with all of the benefits in respect thereof
granted to Pledgee herein or otherwise unless such benefit is unavailable due to
the status of such transferee or otherwise under applicable law.  Upon any such
permitted assignment or transfer, all references in this Agreement to Pledgee
shall mean the assignee of Pledgee.  None of the rights or obligations of the
Pledgor hereunder may be assigned or otherwise transferred without the prior
written consent of Pledgee.
 
(e)           Upon the satisfaction in full of the Obligations, (i) this
Agreement and the security interest created hereby shall terminate and all
rights to the Pledged Collateral, if any shall be remaining, shall revert to the
Pledgor, and (ii) the Pledgee shall, upon the Pledgor’s request and at the
Pledgor’s expense, (A) return to the Pledgor such of the Pledged Collateral as
shall not have been sold or otherwise disposed of, dealt with or applied
pursuant to the terms hereof and of the ancillary agreements and (B) execute and
deliver to the Pledgor, without recourse, representation or warranty, such
documents as the Pledgor shall reasonably request to evidence such termination.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflict of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.
 
IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 



   
DIGITAL ANGEL CORPORATION
               
By:
          Name:         Title:                          
DESTRON FEARING CORPORATION
                By:           Name:         Title:                              
                                [HOLDERS]                             By:      
      Name:           Title:        

 
 
 
8